Case 19-00252-JJG-13            Doc 62     Filed 06/26/20       EOD 06/26/20 09:14:03          Pg 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION


IN RE:                                                           CASE NO: 19-00252-JJG-13

Johnny Darrell Lorick


DEBTOR(S)

                  TRUSTEE’S OBJECTION TO CLAIM NUMBER 9 FILED BY
                       Indiana Nephrology & Internal Medicine
            Comes now Ann DeLaney, Trustee herein, and files this Objection to Claim Number 9 filed

by Indiana Nephrology & Internal Medicine on May 01, 2019 pursuant to Fed R Bankr P, 3007. The

Creditor’s claim was not timely filed.

         Therefore, the Trustee proposes to disallow this claim and no distribution will be made by the

Trustee. A separate notice setting the time for responding to the objection will be sent by the Court. If

you agree with the objection and Trustee’s proposed treatment of your claim, you do not need to

respond.



                                             Respectfully submitted,


                                             /s/ Ann DeLaney
                                             Ann DeLaney
                                             PO Box 441285
                                             Indianapolis, IN 46244
                                             PH: (317)829-7360
                                             Fax: (317)829-7369
                                             E-Mail: anndelaney341@trustee13.com
Case 19-00252-JJG-13           Doc 62     Filed 06/26/20      EOD 06/26/20 09:14:03          Pg 2 of 3




PLEASE TAKE NOTICE THAT any response must be filed with the Bankruptcy Clerk within 30 days of
the date of this notice [or such other time period as may be permitted by Fed.R.Bankr.P.9006(f)]. Those
not required or not permitted to file electronically must deliver any response by U.S. mail, courier,
overnight/express mail, or in person at:

                                         116 U.S. Courthouse
                                             46 E. Ohio St.
                                        Indianapolis, IN 46204


    The responding party must ensure delivery of the response to the party filing the objection. If a
response is NOT timely filed, the requested relief may be granted. If a response is filed, a
hearing will be set at a later date, and all parties will receive a notice of that hearing.
   WHEREFORE, the Trustee moves the Court for an order providing for the treatment proposed above.



                                    CERTIFICATE OF SERVICE

I do hereby certify that a copy of the foregoing Trustee’s Objection to Claim has been
duly served upon the following individuals, electronically or United States mail, first-
class postage prepaid, on this date: June 24, 2020:


U.S. Trustee                                                      via electronic mail

Law Offices of Mike Norris                                      via electronic mail

Johnny Darrell Lorick
6445 Harrison Ridge Blvd.
Indianapolis, IN 46236

Indiana Nephrology & Internal Medicine
9011 N. Meridian Street
Suite 225
Indianapolis, IN 46260
                                                /s/ Ann DeLaney
                                                Ann DeLaney
Case 19-00252-JJG-13         Doc 62      Filed 06/26/20   EOD 06/26/20 09:14:03   Pg 3 of 3



Johnny Darrell Lorick
6445 Harrison Ridge Blvd.
Indianapolis, IN 46236

Indiana Nephrology & Internal Medicine
9011 N. Meridian Street
Suite 225
Indianapolis, IN 46260
